Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-19 is/are rejected under 35 U.S.C. 102 a2 as being anticipated by Mc Namara et al. (US 20210313075).

Claim 1, Mc Namara teaches a system for tracking people moving through a predefined area, comprising:
an electronic tracking device for real-time tracking of people as they move through a predefined area (par. 76: The occupant tracking system 104 is configured to track occupants (people) in the monitored area).

Claim 4, Mc Namara teaches further including software for providing an indication of which parts of the predefined area need to be cleaned by tracking which parts of the predefined area were occupied by the people (par. 161: the interface can include a sanitization status for each space, an occupancy density for each space, and/or a wellness score for each space and/or each asset within a space (e.g., table, desk, bubbler, vending machine, computer, etc.).).

Claim 5, Mc Namara teaches wherein the software tracks employees or staff to ensure the areas occupied by people were cleaned (par.161: the interface can include a sanitization status for each space, an occupancy density for each space, and/or a wellness score for each space and/or each asset within a space (e.g., table, desk, bubbler, vending machine, computer, etc.).).

Claim 6, Mc Namara teaches wherein the system is used for determining whether the predefined area enforces good social distancing rules (par. 86: risk levels rating is associated with enforcing good social distancing rules).

Claim 7, Mc Namara teaches further including software for providing cleaning alerts (par. 87: cleaning alerts).

Claim 8, Mc Namara teaches further including software for detecting social distancing adherence (par. 87: social distancing breach alerts).

Claim 9, Mc Namara teaches further including software for the ability to replay and re-analyze historical data (par. 132: Machine learning models may be trained on historical data, and then used to simulate the behavior of occupants).

Claim 10, Mc Namara teaches further including software for the ability to measure density/saturation and frequency of traffic (par. 246: The user interfaces 1900-2000 can indicate usage hot spots that indicate historical uses of a space indicated by the red, yellow, green, and blue markings on the floor plans of the building).

Claim 11, Mc Namara teaches further including software for the ability to measure what has been cleaned, what has not been cleaned, and when (par. 161: The space manager 1118 can generate a user interface that indicates what spaces have been cleaned, when the spaces have been cleaned, and/or what level of cleaning was performed on the spaces.).

Claim 12, Mc Namara teaches further including software for the ability to score/rate cleanliness and adherence of social distancing of a place of business (par. 161: the interface can include a sanitization status for each space, an occupancy density for each space, and/or a wellness score for each space; par. 142: the user interface manager 1112 generates a personal dashboard that indicates social distancing scores for an occupant and/or social distancing notifications indicating whether the occupant has violated a social distancing policy).

Claim 13, Mc Namara teaches further including software for the ability to publish data for private/public consumption via an API (application program interface) (par. 113: A contact tracing database may be updated with these interactions, and an alert may be sent to a monitoring client application.).

Claim 14, Mc Namara teaches further including software for the providing a cleaning alert when an area exceeds a predetermined maximum recommended usage (par. 62:  the user interface could include reports and/or real-time alerts highlighting areas of a building where occupancy levels are too high to allow for social distancing or events where occupants have come into contact).

Claim 15, Mc Namara teaches further including software for the tracking of paths, pathing and common paths (par. 77: Such a system allows for occupant tracking across spaces regardless of whether the spaces are separated by walls or doors and to precisely locate occupants within a space; par. 144: The contact tracing service 1114 can determine occupants that interact with each other as well as locations (e.g., the spaces) that the occupants spend time within.).

Claim 16, Mc Namara teaches further including software for the ability to track frequency of saturation of an area (par. 246: The user interfaces 1900-2000 can indicate usage hot spots that indicate historical uses of a space indicated by the red, yellow, green, and blue markings on the floor plans of the building).

Claim 17, Mc Namara teaches further including software for the ability to schedule cleaning based on historical pathing and saturation trends (par. 157: The space manager 1118 can be configured to ensure highly utilized spaces are cleaned frequently by scheduling cleaning times for highly utilized spaces).

Claim 18, Mc Namara teaches further including software for interfacing with automated cleaning devices to schedule cleaning of an area (oar, 158: the decontamination can be performed by building systems, e.g., bringing in outdoor air, releasing decontamination gases, activating disinfection lighting in particular areas of the building, etc. ).

Claim 19, Mc Namara teaches further including software for alerting the closest staff person to a detected perpetrator (par. 104: If too many people enter the room it should trigger an alert and an short service message (SMS) or other notification should be sent to all people that entered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc Namara in view of Elias et al. (US 20210356576).


Claim 2, Mc Namara does not teach wherein the electronic tracking device is one or more LIDAR devices.
In the field of endeavor, Elias teaches using a sensor system includes utilization of LIDAR sensors for tracking physical activities of workers within a work environment to see if they are in compliant with social distancing rules (par. 151). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mc Namara’s sensing system to include utilization of LIDAR sensors as taught by Elias would have been a known alternative sensors that can be used for the purpose of tracking user. 

Claim 3, Mc Namara teaches wherein employees or staff operating in the predefined area wear a reflective badge to allow the system to differentiate between employees or staff and other people in the predefined area (par. 111: detecting high risk employees or other personnel accessing safe areas or otherwise changing a risk rating of an area or the people using the area, is shown, according to an exemplary embodiment. ID cards 703 associated with individual users 701 and 705 may be given a risk rating; par. 139: When a credential 1138 of a building occupant is within range of one of the transceivers 1132-1136, the transceiver 1134, the occupant tracking system 1130 can identify the occupant through the credential 1138).


Claim 21, Mc Namara teaches wherein employees or staff operating in the predefined area wear a first type of reflective badge to allow the system to differentiate between employees or staff and other people in the predefined area and a second category of persons wear a second type of reflective badge to allow the system to differentiate between employees or staff, the second category of persons and everybody else (par. 111: detecting high risk employees or other personnel accessing safe areas or otherwise changing a risk rating of an area or the people using the area, is shown, according to an exemplary embodiment. ID cards 703 associated with individual users 701 and 705 may be given a risk rating; par. 139: When a credential 1138 of a building occupant is within range of one of the transceivers 1132-1136, the transceiver 1134, the occupant tracking system 1130 can identify the occupant through the credential 1138).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc Namara in view of Ohkawa et al. (US 20120002054).

Claim 20, Mc Namara does not teach further including software for detecting a left behind bag.
In the field of endeavor, Ohkawa teaches a video monitoring system to monitor an area based on detected video data.  The system further analyzes the video data to determine a left-behind object left by a person brought the object into the monitoring area (abstract, par. 7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mc Namara’s system by including video sensing for detection of forgotten object as taught by Ohkawa in order to identify the user has left the object within the detection area.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683